                 Case 2:21-cr-00084-MCE Document 22 Filed 08/31/21 Page 1 of 2



 1
     THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
                           IN THE UNITED STATES DISTRICT COURT
 6
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                  )
 9   UNITED STATES OF AMERICA,                      )   Case No.: 2:21-cr-0084-MCE
               Plaintiff,                           )
10                                                  )   STIPULATION AND ORDER
            v.                                      )   CONTINUANCE OF JUDGMENT AND
11                                                  )   SENTENCING
     AKOP ATOYAN,                                   )
12                                                  )
13                   Defendant.                     )
                                                    )
14
15
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
16
     Judgment and Sentencing scheduled for December 16, 2021, is continued to January 13,
17
     2022, at 10:00 a.m. in the same courtroom. Defense counsel needs additional time to
18
     prepare for sentencing. Matthew Thuesen, Assistant United States Attorney, and Thomas
19
     A. Johnson, Defendant’s attorney, agree to this continuance. The assigned probation
20
     officer is available on the newly requested date. The PSR schedule is to be amended as
21
     follows:
22
     Judgment and Sentencing date:                             January 13, 2022
23
24
     Reply or Statement                                        January 6, 2022
25
     Motion for Correction of the Pre-Sentence
26
     Report shall be filed with the court and                  December 23, 2021
27   served on the Probation Officer and opposing
     counsel no later than:
28



                                                                                              1
               Case 2:21-cr-00084-MCE Document 22 Filed 08/31/21 Page 2 of 2



 1
 2   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later            December 9, 2021
 3   than:
 4
     Counsel’s written objections to the Pre-
 5   Sentence Report shall be delivered to the              December 2, 2021
     Probation Officer and opposing counsel
 6   no later than:
 7
     The proposed Pre-Sentence Report                       November 18, 2021
 8   shall be disclosed to counsel no later than:
 9
10
11   IT IS SO STIPULATED.
12
13   Dated: August 26, 2021                                 /s/ Thomas A. Johnson
                                                            THOMAS A. JOHNSON
14                                                          Attorney for Akop Atoyan
15
16                                                          PHILLIP A. TALBERT
17                                                          Acting United States Attorney

18   Dated: August 26, 2021                                 /s/ Matthew Thuesen
19                                                          MATTHEW THUESEN
                                                            Assistant U.S. Attorney
20
21
                                                    ORDER
22
            IT IS SO ORDERED.
23
24
     Dated: August 30, 2021
25
26
27
28



                                                                                            2
